IN THE COURT OF APPEALS OF TENNESSEE
                                 AT KNOXVILLE
                            September 14, 2005 Session

 PETER KEENAN and wife, JAN KEENAN, v. THE CITY OF KINGSTON,
TENNESSEE and JIM PINKERTON (in his capacity as CITY MANAGER of
                     CITY OF KINGSTON)

                    Direct Appeal from the Circuit Court for Roane County
                    No. 13053     Hon. Russell Simmons, Jr., Circuit Judge



                 No. E2004-02728-COA-R3-CV - FILED OCTOBER 21, 2005



Petitioners’ Writ of Certiorari was dismissed as being moot because petitioners had moved outside
defendants’ jurisdiction. On appeal, we affirm and remand with instructions.


Tenn. R. App. P.3 Appeal as of Right; Judgment of the Circuit Court Affirmed.


HERSCHEL PICKENS FRANKS, P.J., delivered the opinion of the court, in which D. MICHAEL SWINEY ,
J., and SHARON G. LEE, J., joined.

Robin S. Kuykendall, Knoxville, Tennessee, for appellants.

Jon G. Roach, Knoxville, Tennessee, for appellee, Jim Pinkerton.

Jack H. McPherson, Jr., Kingston, Tennessee, for appellee, the City of Kingston.



                                              OPINION


               In this action, petitioners filed a Petition for Writ of Certiorari and Supercedes in the
Circuit Court of Roane County, alleging that the City of Kingston through its Manager in an
administrative proceeding had determined that petitioners were in violation of a city ordinance
dealing with the keeping of vicious dogs on their premises. In their writ, they aver that the events
in the complaint against them occurred before the enactment of the ordinance, and that the city had
exceeded its jurisdiction and acted illegally by applying the ordinance to their complaint rather than
the previous ordinance. They further allege that they were damaged in that the value of their dogs
as show dogs was harmed by the finding of viciousness, and that they had no other remedy for the
same.

                Before the Trial Court, the defendants filed a Motion for Summary Judgment,
asserting that petitioners lacked standing, and that the issue was moot because petitioners no longer
lived in the City of Kingston. The Trial Court then entered an Order, finding that there was no issue
regarding the fact petitioners now lived outside of the City of Kingston, and this fact rendered the
action moot under the doctrine of justiciability, and the petition was dismissed.

              Petitioners raised several issues on appeal, but we conclude the dispositive issue is
whether the Trial Court erred in holding the action was moot.

               It is well-settled that a case may become moot where, “by a court decision, acts of
parties, or other causes occurring after the commencement of the action the case has lost its
controversial character”. McCanless v. Klein, 188 S.W.2d 745 (Tenn. 1945). While there are
exceptions to this rule where the issue only affects the rights and claims personal to the parties, the
case should be dismissed if it has become moot. McCanless, at 747.

                 The common theme among these cases is that the case must remain justiciable
throughout the entire course of the litigation, and that the “requirements for litigation to continue are
essentially the same as the requirements for litigation to begin.” Pirtle v. Tennessee Bd. Of Paroles,
2003 WL 724674 (Tenn. Ct. App. March 4, 2003). “The central question in a mootness inquiry is
whether changes in the circumstances existing at the beginning of the litigation have forestalled the
need for meaningful relief.” McIntyre v. Traughber, 884 S.W.2d 134 (Tenn. Ct. App. 1994), at 137.


                Determining whether a case is still justiciable is a question of law. State ex rel.
Adventist Health Care Systems/Sunbelt Health Care Corp. V. Nashville Memorial Hosp. Inc., 914
S.W.2d 903 (Tenn. Ct. App. 1995). In this case, there is no question that the action no longer
presents a “genuine, existing controversy requiring the adjudication of presently existing rights” and
no longer serves as a means to provide relief to the prevailing party. Petitioners have moved outside
of the City of Kingston, and thus are no longer subject to the ordinance in question. According to
the ordinance, the only recourse the City would have had against the petitioners if they had remained
within the City limits would have been the requirements regarding how dogs are kept, and how many
dogs could be kept at one residence, and insurance, signage, etc. The ordinance no longer has any
application to petitioners, and the case involves only the private rights of the petitioners and does not
affect the public interest or fit within any of the recognized exceptions to the mootness doctrine.

              Petitioners insist the case is not moot, because the value of the dogs as show dogs was
damaged by the finding of viciousness, and they have no other remedy for that injury. However, a
finding of mootness removes the precedential value of the case and the lower court’s Judgment is


                                                  -2-
not res judicata between the parties. McIntyre, at 138.

                 In this case, the Trial Court’s dismissal of the action on appeal as moot and non-
justiciable has the effect of vacating the judgment of the inferior tribunal (in this case the City
Manager), removing its precedential value and also the effect of res judicata between the parties. On
this authority the appropriate course of action is to remand to the Trial Court, and direct that Court
to enter a Judgment dismissing the Writ, declaring the issue moot, and setting forth that all findings
of the inferior tribunal are vacated and for nothing held.

              Upon this determination, we find it unnecessary to address the remaining issues and
remand with the cost of appeal assessed one-half to Peter and Jan Keenan, and one-half to the City
of Kingston and Jim Pinkerton.




                                                       ______________________________
                                                       HERSCHEL PICKENS FRANKS, P.J.




                                                 -3-